UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33540 (Exact name of registrant as specified in its charter) Wisconsin 39-1987014 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) N93 W14475 Whittaker Way, Menomonee Falls, WI53051 (Address of principal executive offices) (262) 253-9800 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).o Yesþ No Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yeso No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding as of November 14, 2011 Common Stock, $.01 par value per share ZBB Energy Corporation Form 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION (*) Page Item 1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets (unaudited), September 30, 2011 and June 30, 2011 1 Condensed Consolidated Statements of Operations (unaudited), Three Months Ended September 30, 2011 and 2010 2 Condensed Consolidated Statements of Changes in Shareholders' Equity (unaudited), Three Months Ended September 30, 2011 and year ended June 30, 2011 3 Condensed Consolidated Statements of Cash Flows (unaudited), Three Months Ended September 30, 2011 and 2010 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 34 PART II. OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults upon Senior Securities 36 Item 4. (Removed and Reserved) 36 Item 5. Other Information 36 Item 6. Exhibits 36 Signatures 37 (*) All of the financial statements contained in this Quarterly Report are unaudited with the exception of the financial information at June 30, 2011, which has been derived from our audited financial statements at that date and should be read in conjunction therewith. Our audited financial statements as of June 30, 2011 and for the year then ended, and the notes thereto, can be found in our Annual Report on Form 10-K, which was filed with the Securities and Exchange Commission on September 8, 2011. ZBB ENERGY CORPORATION Condensed Consolidated Balance Sheets September 30, (Unaudited) June 30, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid and other current assets Refundable income tax credit Total current assets Long-term assets: Property, plant and equipment, net Intangible assets, net Goodwill Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Bank loans and notes payable $ $ Accounts payable Accrued expenses Deferred revenues Accrued compensation and benefits Total current liabilities Long-term liabilities: Bank loans and notes payable Total liabilities Shareholders' equity Series A preferred stock ($0.01 par value, $10,000 face value) 10,000,000 authorized, 500.1280 and 355.4678 issued, preference in liquidation of $5,251,390 and $3,715,470 as of September 30, 2011 and June 30, 2011, respectively Common stock ($0.01 par value); 150,000,000 authorized 32,533,574 and 29,912,415 shares issued Additional paid-in capital Notes receivable - common stock ) ) Treasury stock - 13,833 shares ) ) Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to condensed consolidated financial statements 1 ZBB ENERGY CORPORATION Condensed Consolidated Statements of Operations (Unaudited) Three months ended September 30, Revenues Product sales $ $ - Engineering and development - Total Revenues - Costs and Expenses Cost of product sales - Cost of engineering and development - Advanced engineering and development Selling, general, and administrative Depreciation and amortization Total Costs and Expenses Loss from Operations ) ) Other Income (Expense) Interest income Interest expense ) ) Other income (expense) - Total Other Income (Expense) ) ) Loss before provision (benefit) for Income Taxes ) ) Provision (benefit) for Income Taxes ) - Net Loss $ ) $ ) Net Loss per share- Basic and diluted $ ) $ ) Weighted average shares-basic and diluted: Basic Diluted See accompanying notes to condensed consolidated financial statements. 2 ZBB Energy Corporation Condensed Consolidated Statements of Changes in Shareholders' Equity (Unaudited) Number of Shares Series A Preferred Stock Number of Shares Common Stock Additional Paid-in Capital Notes Receivable - Common Stock Treasury Stock Accumulated Other Comprehensive (Loss) Accumulated Deficit Total Shareholders' Equity Comprehensive Loss Balance: July 1, 2010 $ $ $ ) $ ) $ ) $ $ ) Issuance of common stock, net of costs and underwriting fees $ ) Issuance of commitment feeshares Issuance of common stock foracquisition of net assets of Tier Electronics Equity issuance costs ) ) Conversion of debenture notes payable to preferred stock $ Issuance of preferred stock, net of issuance costs Conversion of cash settled RSU's to stock settled RSU's Stock-based compensation Interest on notes receivable - common stock ) - Accretion of dividends on preferred stock ) - Issuance of warrants Net loss ) ) ) Net translation adjustment ) ) ) Balance: June 30, 2011 ) Issuance of preferred and common stock, net of issuance costs ) Stock-based compensation Interest on notes receivable - common stock ) - Accretion of dividends on preferred stock ) - Net loss ) ) ) Net translation adjustment ) ) ) Balance: September 30, 2011 $ ) $ ) $ ) $ ) $ $ ) See accompanying notes to condensed consolidated financial statements. 3 ZBB ENERGY CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) Three months ended September 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation of property, plant and equipment Amortization of intangible assets - Stock-based compensation Changes in assets and liabilities Accounts receivable ) Inventories ) ) Prepaids and other current assets Refundable income taxes ) - Accounts payable Accrued compensation and benefits ) ) Accrued expenses ) Deferred revenues Net cash used in operating activities ) ) Cash flows from investing activities Expenditures for property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from bank loans and notes payable - Repayments of bank loans and notes payable ) ) Proceeds from issuance of debenture notes payable - Proceeds from issuance of Series A preferred stock - Common stock issuance costs ) ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Cash paid for interest $ $ Supplemental non-cash investing and financing activities: Issuance of common stock for discounted notes receivable $ $ Issuance of common stock as consideration for equity issuance costs - See accompanying notes to condensed consolidated financial statements. 4 ZBB ENERGY CORPORATION Notes to Condensed Consolidated Financial Statements (unaudited) September 30, 2011 NOTE1— SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Description of Business ZBB Energy Corporation (“ZBB” or the “Company”) develops and manufactures distributed energy storage solutions based upon the Company’s proprietary zinc bromide rechargeable electrical energy storage technology.A developer and manufacturer of modular, scalable and environmentally friendly power systems (“ZBB Enersystem™”), ZBB Energy was founded in 1998 and is headquartered in Wisconsin, USA with offices also located in Perth, Western Australia. As described in Note 2 in January 2011 the Company acquired substantially all of the net assets of Tier Electronics LLC. The Company provides advanced electrical power management platforms targeted at the growing global need for distributed renewable energy, energy efficiency, power quality, and grid modernization.The Company and its power electronics subsidiary, Tier Electronics LLC, have developed a portfolio of intelligent power management platforms that directly integrate multiple renewable and conventional onsite generation sources with rechargeable zinc bromide flow batteries and other storage technology. The Company also offers advanced systems to directly connect wind and solar equipment to the grid and systems that can form various levels of micro-grids.Tier Electronics participates in the energy efficiency markets through its hybrid vehicle control systems, and power quality markets with its line of regulation solutions. Together, these platforms solve a wide range of electrical system challenges in global markets for utility, governmental, commercial, industrial and residential end customers. The consolidated financial statements include the accounts of the Company and those of its wholly-owned subsidiaries, ZBB Technologies, Inc. and Tier Electronics LLC which operate manufacturing facilities in Menomonee Falls, Wisconsin, and ZBB Technologies, Ltd. which has its advanced engineering and development facility in Perth, Australia. Interim Financial Data The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and notes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting only of adjustments of a normal and recurring nature) considered necessary for fair presentation of the results of operations have been included. Operating results for the three month period ended September 30, 2011 are not necessarily indicative of the results that might be expected for the year ending June 30, 2012. The condensed consolidated balance sheet at June 30, 2011 has been derived from audited financial statements at that date, but does not include all of the information and disclosures required by GAAP. For a more complete discussion of accounting policies and certain other information, refer to the Company’s annual report filed on Form 10-K for the fiscal year ended June 30, 2011. Basis of Presentation The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries and have been prepared in accordance with GAAP. All significant intercompany accounts and transactions have been eliminated upon consolidation. Cash and Cash Equivalents The Company considers all highly liquid investments with maturities of three months or less to be cash equivalents.The Company maintains its cash deposits at financial institutions predominately in the United States and Australia.At times such balances may exceed insurable limits.The Company has not experienced any losses in such accounts. Accounts Receivable The Company records allowances for doubtful accounts based on customer-specific analysis and general matters such as current assessments of past due balances and economic conditions.The Company writes off accounts receivable against the allowance when they become uncollectible.Accounts receivable are stated net of an allowance for doubtful accounts of $80,000, as of September 30, 2011 and June 30, 2011. 5 Inventories Inventories are stated at the lower of cost (first-in, first-out method) or market and consist of raw materials, work in progress and finished goods held for resale. Costs incurred in bringing each product to its present location and conditions are accounted for as follows: ● Raw materials – purchased cost of direct material ● Finished goods and work-in-progress – purchased cost of direct material plus direct labor plus a proportion of manufacturing overheads. The Company evaluates the recoverability of its slow moving or obsolete inventories at least quarterly. The Company estimates the recoverable cost of such inventory by product type while considering factors such as its age, historic and current demand trends, the physical condition of the inventory as well as assumptions regarding future demand. The Company’s ability to recover its cost for slow moving or obsolete inventory can be affected by such factors as general market conditions, future customer demand and relationships with suppliers. Property, Plant and Equipment Land, building, equipment, computers and furniture and fixtures are recorded at cost.Maintenance, repairs and betterments are charged to expense. Depreciation is provided for all plant and equipment on a straight line basis over the estimated useful lives of the assets.The estimated useful lives used for each class of depreciable asset is: Estimated Useful Lives Manufacturing equipment 3 - 7 years Office equipment 3 - 7 years Building and improvements 7 - 40 years Intangible Assets Intangible assets generally result from business acquisitions.The Company accounted for the January 21, 2011 acquisition of Tier Electronics LLC by assigning the purchase price to identifiable tangible and intangible assets and liabilities.Assets acquired and liabilities assumed were recorded at their estimated fair values.Intangible assets consist of a non-compete agreement, license agreement, and trade secrets. Amortization is recorded for intangible assets with determinable lives. Intangible assets are amortized using the straight line method over the three year estimated useful lives of the respective assets. Goodwill Goodwill is recognized as the excess cost of an acquired entity over the net amount assigned to assets acquired and liabilities assumed. Goodwill is not amortized but reviewed for impairment annually as of June 30 each year or more frequently if events or changes in circumstances indicate that its carrying value may be impaired.These conditions could include a significant change in the business climate, legal factors, operating performance indicators, competition, or sale or disposition of a significant portion of a reporting unit.The Company has determined that it has two reporting units – ZBB Energy Storage and Power Electronics Systems and Tier Electronics Power Conversion Systems. Testing for the impairment of goodwill involves a two-step process. The first step of the impairment test requires the comparing of a reporting units fair value to its carrying value. If the carrying value is less than the fair value, no impairment exists and the second step is not performed. If the carrying value is higher than the fair value, there is an indication that impairment may exist and the second step must be performed to compute the amount of the impairment. In the second step, the impairment is computed by estimating the fair values of all recognized and unrecognized assets and liabilities of the reporting unit and comparing the implied fair value of reporting unit goodwill with the carrying amount of that unit’s goodwill.Based on this method, the Company determined fair value as evidenced by market capitalization, and concluded that there was no need for an impairment charge as of September 30, 2011 and June 30, 2011. 6 Impairment of Long-Lived Assets In accordance with FASB ASC topic 360, "Impairment or Disposal of Long-Lived Assets," the Company assesses potential impairments to its long-lived assets including property, plant and equipment and intangible assets when there is evidence that events or changes in circumstances indicate that the carrying value may not be recoverable. If such an indication exists, the recoverable amount of the asset is compared to the asset’s carrying value. Any excess of the asset’s carrying value over its recoverable amount is expensed in the statement of operations. In assessing value in use, the estimated future cash flows are discounted to their present value using a pre-tax discount rate.Management has determined that there were $0 and $219,213 long-lived assets impaired as of September 30, 2011 and June 30, 2011, respectively (see Note 6). Warranty Obligations The Company typically warrants its products for twelve months after installation or eighteen months after date of shipment, whichever first occurs. Warranty obligations are evaluated quarterly to determine a reasonable estimate for the replacement of potentially defective materials of all energy storage systems that have been shipped to customers. While the Company actively engages in monitoring and improving its evolving battery and production technologies, there is only a limited product history and relatively short time frame available to test and evaluate the rate of product failure.Should actual product failure rates differ from the Company’s estimates, revisions are made to the estimated rate of product failures and resulting changes to the liability for warranty obligations.In addition, from time to time, specific warranty accruals may be made if unforeseen technical problems arise. During the year ended June 30, 2010, battery stack manufacturing issues were discovered as a result of an internal test failure.As a result, the Company has implemented several manufacturing process changes to eliminate the potential for future failures and has adjusted its warranty obligations accordingly.We will adjust our warranty rates in future periods as these processes are implemented and tested. As of September 30, 2011 and June 30, 2011, included in the Company’s accrued expenses were $413,203 and $413,203, respectively, related to warranty obligations.Such amounts are included in accrued expenses in the accompanying consolidated balance sheets. The following is a summary of accrued warranty activity: Three Months and Year Ended September 30, 2011 June 30, 2011 Beginning balance $ $ Accruals for warranties during the period - Settlements during the perioid ) ) Adjustments relating to preexisting warranties - Ending balance $ $ Revenue Recognition Revenues are recognized when persuasive evidence of a contractual arrangement exits, delivery has occurred or services have been rendered, the seller’s price to buyer is fixed and determinable, and collectability is reasonably assured. The portion of revenue related to installation and final acceptance, is deferred until such installation and final customer acceptance are completed. For sales arrangements containing multiple elements (products or services), revenue relating to undelivered elements is deferred at the estimated fair value until delivery of the deferred elements. To be considered a separate element, the product or service in question must represent a separate unit under SEC Staff Accounting Bulletin 104, and fulfill the following criteria: the delivered item(s) has value to the customer on a standalone basis; there is objective and reliable evidence of the fair value of the undelivered item(s); and, if the arrangement includes a general right of return relative to the delivered item(s), delivery or performance of the undelivered item(s) is considered probable and substantially in our control. If the arrangement does not meet all criteria above, the entire amount of the transaction is deferred until all elements are delivered. Revenue from time and materials based service arrangements is recognized as the service is performed. 7 The portion of revenue related to engineering and development is recognized ratably upon delivery of the goods or services pertaining to the underlying contractual arrangement or revenue is recognized as certain activities are performed by the Company over the estimated performance period. The Company charges shipping and handling fees when products are shipped or delivered to a customer, and includes such amounts in net revenues. The Company reports its revenues net of estimated returns and allowances. Revenues from government funded research and development contracts are recognized proportionally as costs are incurred and compared to the estimated total research and development costs for each contract. In many cases, the Company is reimbursed only a portion of the costs incurred or to be incurred on the contract. Government funded research and development contracts are generally multi-year, cost-reimbursement and/or cost-share type contracts. The Company is reimbursed for reasonable and allocable costs up to the reimbursement limits set by the contract. Total revenues of $1,637,857 and $0 were recognized for the three months ended September 30, 2011 and 2010, respectively, and were comprised of one significant customer (85% of total revenues).The Company had two significant customers with outstanding accounts receivable balances of $1,200,000 and $179,377 (83% and 12% of accounts receivable, respectively) at September 30, 2011. Engineering and Development Revenues On April 8, 2011, the Company entered into a Collaboration Agreement (the “Collaboration Agreement”) with Honam Petrochemical Corporation (“Honam”), a division of LOTTE Petrochemical, pursuant to which the Company agreed with Honam to collaborate on the further technical development of the Company’s third generation Zinc Bromide flow battery module (the “Version 3 Battery Module”).Pursuant to the Collaboration Agreement, Honam is required to pay us a total of $3,000,000 dollars as follows:(1) $1,000,000 within 10 days following the execution of the Collaboration Agreement (subsequently received on April 9, 2011); (2) $500,000 by June 30, 2011 (subsequently received on June 30, 2011); (3) $1,200,000 by October 10, 2011 (subsequently received on October 10, 2011) and (4) $300,000 within 10 days after a single V3 Battery Module is set up at Honam’s research and development center.The Company has recognized $2,100,000 as revenue as of September 30, 2011based on performance milestones achieved and deferred the balance of the $1,000,000 payment which is being recognized as certain activities are performed by the Company over the estimated 15 month performance period.The unamortized balance of deferred revenue will be recognized over the estimated remaining performance period (9 months).Pursuant to the Collaboration Agreement, the parties are required to negotiate a license agreement under which upon the completion of the collaboration project and the receipt by the Company of all payments due under the Collaboration Agreement, the Company shall grant to Honam: (1) a fully paid-up, exclusive and royalty-free license to sell and manufacture the Version 3 Battery Module in Korea and (2) non-exclusive rights to sell the Version 3 Battery Module in Japan, Thailand, Taiwan, Malaysia, Vietnam and Singapore.In connection with such non-exclusive rights, Honam is required to pay a royalty to the Company. On June 29, 2007, ZBB Technologies Ltd (“ZBB Technologies”), an Australian subsidiary of the Company, and the Commonwealth of Australia (the “Commonwealth”) represented by and acting through the Department of Environment and Water Resources (the “Department”), entered into an agreement for project funding under the Advanced Electricity Storage Technologies (“AEST”) program (the “AEST agreement”) whereby the Department agreed to provide funding to ZBB Technologies for the development of an energy storage system to be used to demonstrate the storage and supply of renewable energy generated from photovoltaic solar panels and wind turbines already operational at the Commonwealth Scientific and Industrial Research Organization’s (“CSIRO”) Newcastle Energy Centre in New South Wales, Australia. The AEST agreement provided for a three year term under which the Commonwealth provided $2.6 million (A$3.1 million) in project funding over several periods, totaling $1.35 million in year one, $1.01 million in year two and $0.24 million in year three, as certain development progress “milestones” were met by ZBB Technologies to the satisfaction of the Commonwealth. The Company owns any assets, including battery storage systems, acquired with the funding from the contract.The Company grants the government of Australia a free, non-exclusive license to intellectual property created in the project for their own internal use. The AEST project had total budgeted expenditure for operating and capital items of approximately $4.7 million (A$5.9 million) exclusive of any Australian taxes. The Company’s contribution of approximately $2.3 million (A$2.8 million) was the value of any cash and in-kind contributions provided to the project by the Company in undertaking the project activities. The Australian Government provided the project funding of approximately $2.6 million (A$3.1 million) that was paid in accordance with the completion of contracted project milestones and subject to the Company’s compliance with project reporting requirements and demonstrating that the funds already provided to it had been fully spent or would be fully spent in the near future.Management of the Company believes it has fulfilled its required contributions to the project in cash and in-kind contributions as of December 31, 2010.As of December 31, 2010, the Company had received the full $2.6 million of payments due from the Commonwealth under the Agreement. 8 Included in engineering and development revenues and costs were $1,400,000 and $481,107, respectively, for the year three months ended September 30, 2011 related to the Collaboration Agreement.The financial statements for the year ended June 30, 2011 included engineering and development revenue and costs of $700,000 and $536,715, respectively related to the Collaboration Agreement. As of September 30, 2011 and June 30, 2011, the Company had no unbilled amounts from engineering and development contracts. The Company had $684,448 and $800,000 in customer payments from engineering and development contract revenue, representing deposits in advance of performance of the allowable work, as of September 30, 2011 and June 30, 2011, respectively. Advanced Engineering and Development Expenses The Company expenses advanced engineering and development costs as incurred. These costs consist primarily of labor, overhead, and materials to build prototype units, materials for testing, develop manufacturing processes and include consulting fees and other costs. To the extent these costs are separately identifiable, incurred and funded by advanced engineering and development type agreements with outside parties; they will be shown separately on the consolidated statements of operations as a “cost of engineering and development revenues.” Stock-Based Compensation The Company measures all “Share-Based Payments", including grants of stock options, restricted shares and restricted stock units, to be recognized in its consolidated statement of operations based on their fair values on the grant date, consistent with FASB ASC topic 718, “Stock Compensation,” guidelines. Accordingly, the Company measures share-based compensation cost for all share-based awards at the fair value on the grant date and recognition of share-based compensation over the service period for awards that are expected to vest. The fair value of stock options is determined based on the number of shares granted and the price of the shares at grant, and calculated based on the Black-Scholes valuation model. The Company compensates its outside directors primarily with restricted stock units (“RSUs”) rather than cash.The RSUs were classified as liability awards as of June 30, 2010 because the RSUs were to be paid in cash upon vesting. As of November 10, 2010, the June 30, 2010 RSUs were converted to stock based RSUs and were credited to additional paid-in capital. The grant date fair value of the restricted stock unit awards was determined using the closing stock price of the Company’s common stock on the day prior to the date of the grant, with the compensation expense amortized over the vesting period of restricted stock unit awards, net of estimated forfeitures. The Company only recognizes expense to its statements of operations for those options or shares that are expected ultimately to vest, using two attribution methods to record expense, the straight-line method for grants with only service-based vesting or the graded-vesting method, which considers each performance period, for all other awards. See Note 10. Income Taxes The Company records deferred income taxes in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standard Codification (“ASC”) Topic 740, “Accounting for Income Taxes.” This ASC requires recognition of deferred income tax assets and liabilities for temporary differences between the tax basis of assets and liabilities and the amounts at which they are carried in the financial statements, based upon the enacted tax rates in effect for the year in which the differences are expected to reverse. The Company establishes a valuation allowance when necessary to reduce deferred income tax assets to the amount expected to be realized.There were no net deferred income tax assets recorded as of September 30, 2011 and June 30, 2011. The Company applies a more-likely-than-not recognition threshold for all tax uncertainties as required under ASC Topic 740, which only allows the recognition of those tax benefits that have a greater than fifty percent likelihood of being sustained upon examination by the taxing authorities. The Company’s management has reviewed the Company’s tax positions and determined there were no outstanding or retroactive tax positions with less than a 50% likelihood of being sustained upon examination by the taxing authorities as of September 30, 2011 and June 30, 2011. The Company’s U.S. Federal income tax returns for the years ended June 30, 2008 through June 30, 2011 and the Company’s Wisconsin and Australian income tax returns for the years ended June 30, 2007 through June 30, 2011 are subject to examination by taxing authorities. 9 Foreign Currency The Company uses the United States dollar as its functional and reporting currency, while the Australian dollar is the functional currency of its foreign subsidiary. Assets and liabilities of the Company’s foreign subsidiary are translated into United States dollars at exchange rates that are in effect at the balance sheet date while equity accounts are translated at historical exchange rates. Income and expense items are translated at average exchange rates which were applicable during the reporting period. Translation adjustments are accumulated in Accumulated Other Comprehensive Loss as a separate component of Shareholders’ Equity in the consolidated balance sheets. No gain or loss on translation is included in the net loss. Loss per Share The Company follows the FASB ASC topic 260, “Earnings per Share,” provisions which require the reporting of both basic and diluted earnings (loss) per share.Basic earnings (loss) per share is computed by dividing net income (loss) available to common stockholders by the weighted average number of common sharesoutstanding for the period.Diluted earnings (net loss) per share reflect the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock. In accordance with the FASB ASC topic 260, any anti-dilutive effects on net income (loss) per share are excluded.For the three months ended September 30, 2011 and September 30, 2010 there were 7,031,696 and 4,104,823 of underlying options, restricted stock units and warrants that are excluded, respectively. Concentrations of Credit Risk and Fair Value Financial instruments that potentially subject the Company to concentrations of credit risk consist principally of cash and accounts receivable. The Company maintains significant cash deposits primarily with three or four financial institutions, which at times may exceed insured limits. The Company has not previously experienced any losses on such deposits. Additionally, the Company performs periodic evaluations of the relative credit rating of these institutions as part of its investment strategy. Concentrations of credit risk with respect to accounts receivable are limited due to accelerated payment terms in current customer contracts and creditworthiness of the current customer base. The carrying amounts of cash and cash equivalents, accounts receivable, other current assets, accounts payable and accrued expenses approximate fair value due to the short-term nature of these instruments. The carrying value of bank loans and notes payable approximate fair value based on their terms which reflect market conditions existing as of September 30, 2011 and June 30, 2011. Comprehensive income (loss) The Company reports its comprehensive income (loss) in accordance with the FASB ASCtopic 220 “Comprehensive Income”, which requires presentation of the components of comprehensive earnings. Comprehensive income (loss) consists of net income (loss) for the period plus or minus any net currency translation adjustments applicable for the three months ended September 30, 2011 and September 30, 2010 is presented as follows: Three months ended September 30, Net loss $ ) $ ) Net translation adjustment ) ) Comprehensive loss $ ) $ ) Reclassifications Certain amounts previously reported have been reclassified to conform to the current presentation. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions. These estimates and assumptions affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the reporting period. It is reasonably possible that the estimates we have made may change in the near future. Significant estimates underlying the accompanying consolidated financial statements include those related to: 10 ● the timing of revenue recognition; ● the allowance for doubtful accounts; ● provisions for excess and obsolete inventory; ● the lives and recoverability of property, plant and equipment and other long-lived assets, including goodwill and other intangible assets; ● contract costs and reserves; ● warranty obligations; ● income tax valuation allowances; ● stock-based compensation; and ● fair values of assets acquired and liabilities assumed in a business combination. Recent Accounting Pronouncements In September2011, the FASB issued an update to ASC 350, Intangibles — Goodwill and Other. This ASU amends the guidance in ASC 350-20 on testing for goodwill impairment. The revised guidance allows entities testing for goodwill impairment to have the option of performing a qualitative assessment before calculating the fair value of the reporting unit. The ASU does not change how goodwill is calculated or assigned to reporting units, nor does it revise the requirement to test annually for impairment. The ASU is limited to goodwill and does not amend the annual requirement for testing other indefinite-lived intangible assets for impairment. The ASU is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December15, 2011. We will adopt this ASU for our 2012 goodwill impairment testing. We do not expect this ASU to have a material impact, if any, on our consolidated condensed financial statements. In June2011, the Financial Accounting Standards Board (FASB)issued new accounting guidance related to the presentation of comprehensive income that eliminates the current option to report other comprehensive income and its components in the statement of changes in equity. Under this guidance, an entity can elect to present items of net income and other comprehensive income in one continuous statement or two consecutive statements. This guidance is effective for us beginning July 1, 2012. We do not believe the adoption of this guidance will have a material effect on our consolidated financial statements and related disclosures. In May2011, the FASB issued updated accounting guidance related to fair value measurements and disclosures that result in common fair value measurements and disclosures between U.S. GAAP and International Financial Reporting Standards. This guidance includes amendments that clarify the application of existing fair value measurements and disclosures, in addition to other amendments that change principles or requirements for fair value measurements or disclosures. This guidance is effective for us beginning January1, 2012. We do not believe the adoption of this guidance will have a material effect on our consolidated financial statements and related disclosures. NOTE 2 – BUSINESS ACQUISITION On January 21, 2011 (“Closing Date”), the Company entered into an Asset Purchase Agreement under which the Company acquired substantially all of the net assets of Tier Electronics LLC (“Seller”) used in connection with the Seller’s business of developing, manufacturing, marketing and selling power electronics products for and to original equipment manufacturers in various industries.The purchase price was comprised of (1) a $1.35 million promissory note issued by the Company, (2) 800,000 shares of the Company’s common stock, and (3) payment of approximately $245,000 of the Seller’s obligations.The promissory note is in the principal amount of $1,350,000 and bears interest at eight percent.The principal balance of the note is payable in three equal installments of $450,000 on the first, second and third anniversaries of the Closing Date.Accrued interest is payable monthly.If the federal capital gains tax rate exceeds 15% and or the State of Wisconsin capital gains tax rate exceeds 5.425% at any time prior to the payment in full of the unpaid principal balance and accrued interest on the promissory note, then the principal amount of the promissory note (retroactive to January 21, 2011) shall be increased by an amount equal to the product of (a) the aggregate amount of federal and state capital gain realized by the Seller or Seller’s sole member, as applicable, in connection with the acquisition, multiplied by (b) the difference between (i) the combined federal and State of Wisconsin capital gains tax rate as of the date of calculation, minus (ii) the combined federal and State of Wisconsin capital gains tax rate of 20.425% as of January 21, 2011.Any adjustment to the principal amount of the promissory note shall be effected by increasing the amount of the last payment due under the promissory note without affecting the next regularly scheduled payment(s) under the promissory note.The following table reconciles the purchase price to the cash consideration paid: 11 Total purchase price $ Less debt and equity issued to Seller: Note payable ) Common stock ) Total debt and equity issued to Seller ) Total cash paid Less cash acquired ) Acquisition of business, net of cash acquired $ The primary reason for the acquisition was to add a base of business so that the Company now offers a full range of energy storage, utilization, and management solutions that range from wind and solar converters to power quality, micro-grid systems, and hybrid electric drives for vehicles. The Company accounted for the acquisition using the purchase method under U.S. GAAP.The purchase method requires that assets acquired and liabilities assumed in a business combination be recognized at fair value.A summary of the preliminary allocation of the assets acquired and the liabilities assumed in connection with the acquisition based on their estimated fair values is as follows: Cash and cash equivalents $ Accounts receivable Inventories Property and equipment Other intangible assets Accounts payable ) Accrued expenses ) Deferred revenue ) Net assets acquired $ The Company expects to finalize the purchase price allocation during the three month period ended December 31, 2011. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The fair value of the assets and liabilities has been determined by management, with the assistance of an independent valuation firm, and are based on significant inputs that are generally not observable in the market (level 3 measurements).Key assumptions that were used by management are as follows: Financial Assets and Liabilities Accounts receivable, accounts payable and accrued expenses, were valued at stated value, which approximates fair value. Inventories were valued at fair value based on estimated net realizable value less costs to complete and sales costs.Deferred revenues were valued at fair value based on the amounts that will be applied as customer credits to future shipments. Property and Equipment Property and equipment were valued based on the estimated market value of similar equipment. Other Intangible Assets The Company acquired certain identifiable intangible assets as part of the transaction which included:$300,000 in a non-compete agreement, $278,000 in a license agreement, and $1,543,097 in a trade secrets agreement.The fair values of these intangibles were estimated based upon an income approach methodology. Critical inputs into the valuation model for these intangibles include estimations of expected revenue and attrition rates, expected operating margins and capital requirements.The other intangible assets were assigned an estimated useful life of three years. Acquisition Related Expenses Included in the consolidated statement of operations for the period from January 21, 2011 (date of acquisition) to June 30, 2011 were transaction expenses aggregating approximately $150,000 for advisory and legal costs incurred in connection with the business acquisition. 12 Tier Electronics LLC operates as a wholly owned subsidiary of the Company.Tier Electronics LLC leases its facility from the former owner of the Seller under a lease agreement expiring December 31, 2014.The first year rental is $84,000 per annum and is subject to an annual CPI adjustment.The Company is required to pay real estate taxes and other occupancy costs related to the facility. In connection with this acquisition the Company awarded inducement options to purchase a total of 750,000 shares of the Company’s common stock at an exercise price of $1.15 to certain members of management of Tier Electronics, LLC.The options vest as follows: (1) 420,000 will vest in three equal annual installments beginning on December 31, 2011 based on achievement of certain revenue targets and (2) 330,000 vest in three equal annual installments beginning on January 21, 2012. Unaudited Pro Forma Information The following unaudited pro forma financial information summarizes the results of operations for the period indicated as if the acquisition had been completed as of July 1, 2010. These pro forma amounts do not purport to be indicative of the results that would have actually been obtained if the acquisition occurred as of July 1, 2010 or that may be obtained in the future. Three Months Ended September 30, 2010 Revenues $ Loss from Operations ) Net loss ) Net Loss per share- Basic and diluted $ ) Weighted average shares-basic and diluted: Basic Pro forma information primarily reflects adjustments relating to interest on the promissory note and the amortization of the intangible assets acquired in the acquisition. NOTE 3 – CHINA JOINT VENTURE On August 30, 2011, the Company entered into agreements providing for establishment of a joint venture to develop, produce, sell, distribute and service advanced storage batteries and power electronics in China (the “Joint Venture”).Joint venture partners include PowerSav, Inc., AnHui Xinlong Electrical Co. and Wuhu Huarui Power Transmission & Transformation Engineering Co.The Joint Venture will be established upon receipt of certain governmental approvals from China which are anticipated to be received in November 2011. The Joint Venture will operate through a jointly-owned Chinese company located in Wuhu City, Anhui Province named Anhui Meineng Store Energy Co., Ltd. (the “JV Company”).The JV Company intends to initially assemble and ultimately manufacture the Company’s products for sale in the power management industry on an exclusive basis in mainland China and on a non-exclusive basis in Hong Kong and Taiwan. In connection with the Joint Venture, on August 30, 2011 the Company and certain of its subsidiaries entered into the following agreements: ● Joint Venture Agreement of Anhui Meineng Store Energy Co., Ltd. (the “China JV Agreement”) by and between ZBB PowerSav Holdings Limited, a Hong Kong limited liability company (“Hong Kong Holdco”), and Anhui Xinrui Investment Co., Ltd, a Chinese limited liability company; and ●Limited Liability Company Agreement of ZBB PowerSav Holdings Limited by and between ZBB Cayman Corporation and PowerSav, Inc. (the “Holdco Agreement”). In connection with the Joint Venture, upon establishment of the JV Company, the Company and certain of its subsidiaries will enter into the following agreements: 13 ● Management Services Agreement by and between the JV Company and Hong Kong Holdco (the “Management Services Agreement”); ● License Agreement by and between Hong Kong Holdco and the JV Company (the “License Agreement”); and ● Research and Development Agreement by and between the Company and the JV Company (the “Research and Development Agreement”). Pursuant to the China JV Agreement, it is anticipated that the JV Company will be capitalized with approximately $13.4 million of equity capital.The Company’s only capital contributions to the Joint Venture will be a contribution of technology to the JV Company via the License Agreement valued at approximately $4.0 million.The Company’s indirect interest in the JV Company will equal approximately 33%. The Company’s investment in the JV Company will be made through Hong Kong Holdco, a holding company being formed with PowerSav and to which the Company is required to make a cash capital contribution of $200,000.The Company will own 60% of Hong Kong Holdco’s equity interests.The Company will have the right to appoint a majority of the members of the Board of Directors of Hong Kong Holdco and Hong Kong Holdco will have the right to appoint a majority of the members of the Board of Directors of the JV Company. Pursuant to the Management Services Agreement Hong Kong Holdco will provide certain management services to the JV Company in exchange for a management services fee equal to five percent of the JV Company’s net sales for the first five years and three percent of the JV Company’s net sales for the subsequent three years. Pursuant to the License Agreement, Hong Kong Holdco will grant to the JV Company (1) an exclusive royalty-free license to manufacture and distribute the Company’s ZBB Enerstore™, Zinc Bromide flow battery, version three (v3) battery (50KW) and ZBB Enersection™, POWR PECC (up to 250KW) (the “Products”) in mainland China in the power supply management industry and (2) a non-exclusive royalty-free license to manufacture and distribute the Products in Hong Kong and Taiwan in the power supply management industry. Pursuant to the Research and Development Agreement, the JV Company may request the Company to provide research and development services upon commercially reasonable terms and conditions.The JV Company would pay the Company’s fully-loaded costs and expense incurred in providing such services. NOTE 4 - GOING CONCERN The consolidated financial statements as of September 30, 2011 and for the three months then ended have been prepared on the basis of a going concern which contemplates that the Company will be able to realize assets and discharge liabilities in the normal course of business. Accordingly, they do not give effect to adjustments that would be necessary should the Company be required to liquidate its assets. The Company incurred a net loss of $1,675,488 for the three months ended September 30, 2011 and as of September 30, 2011 has an accumulated deficit of $57,019,131 and shareholders’ equity of $4,140,720.The ability of the Company to meet its total liabilities of $9,041,570 and to continue as a going concern is dependent upon the availability of future funding and achieving profitability.The accompanying financial statements do not include any adjustments that might result from the outcome of these uncertainties. The Company believes, with the financing sources in place and with other potential financing sources, that it will be able to raise the capital necessary to fund operations through at least June 30, 2012.The Company’s sources of additional capital in the year ending June 30, 2012 include the raising of additional capital pursuant to an agreement with Socius CG II, Ltd. (“Socius”), as described in Note 12. As of September 30, 2011, there was approximately $5.1 million of availability under this facility.However, this facility places certain restrictions on our ability to draw on it.For example, our ability to submit a tranche notice under the Socius Agreement is subject to certain conditions including that: (1) a registration statement covering our sale of shares of common stock to Socius in connection with the tranche is effective and (2) the issuance of such shares would not result in Socius and its affiliates beneficially owning more than 9.99% of our common stock.These limitations have been carefully considered by the Company and notwithstanding such limitations management has successfully utilized this facility and believes it will continue to be able to do so.As described in Note 12, during the three months ended September 30, 2011, the Company delivered two tranche notices to Socius pursuant to which Socius purchased $1,477,240 of Series A preferred stock.However, there can be no assurances that unforeseen circumstances will not jeopardize the Company’s ability to draw on this and other potential financing sources. Accordingly, the Company is currently exploring various alternatives including debt and equity financing vehicles, strategic partnerships, and/or government programs that may be available to the Company, as well as trying to generate additional sales and increase margins.As described in Note 1, in April 2011, the Company entered into a Collaboration Agreement with Honam Petrochemical Corporation (“Honam”), a division of LOTTE Petrochemical, pursuant to which through September 30, 2011 Honam paid the Company a total of $1.5 million.Pursuant to the Collaboration Agreement Honam is required to pay an additional (1) $1.2 million by October 10, 2011 (subsequently received on October 10, 2011) and (2) $300,000 within 10 days after a V3 single stack is set up at Honam’s research and development center. 14 As described in Note 12, in the year ended June 30, 2011 the Company raised approximately $5.5 million through the sale of shares of Company common stock to certain investors.However, the Company has no commitments to obtain any additional funds, and there can be no assurance such funds will be available on acceptable terms or at all.If the Company is unable to obtain additional funding and improve its operations, the Company’s financial condition and results of operations may be materially adversely affected and the Company may not be able to continue operations. NOTE 5 - INVENTORIES Inventories are comprised of the following as of September 30, 2011 and June 30, 2011: September 30, 2011 June 30, 2011 Raw materials $ $ Work in progress Total $ $ NOTE 6– PROPERTY, PLANT & EQUIPMENT Property, plant, and equipment are comprised of the following as of September 30, 2011 and June 30, 2011: September 30, 2011 June 30, 2011 Land $ $ Building and improvements Manufacturing equipment Office equipment Construction in process Total, at cost Less, accumulated depreciation ) ) Property, Plant & Equipment, Net $ $ During the year ended June 30, 2011, manufacturing equipment previously used in production and development activities were identified as impaired or had reached the end of their respective useful lives due to changing product and manufacturing technologies.Upon write-down the manufacturing equipment and accumulated depreciation accounts were adjusted accordingly and $219,213 was charged to operations during the years ended June 30, 2011.The adjustments were reported as impairment and other equipment charges.For the three months ended September 30, 2011 the Company has not identified any equipment as impaired or having reached the end of its respective life. NOTE 7– INTANGIBLE ASSETS Intangible assets are comprised of the following as of September 30, 2011 and June 30, 2011: September 30, 2011 June 30, 2011 Non-compete agreement $ $ License agreement Trade secrets Total, at cost Less, accumulated amortization ) ) Intangible Assets, Net $ $ 15 Estimated amortization expense for fiscal periods subsequent to September 30, 2011 are as follows: $ $ NOTE 8 – GOODWILL The Company acquired ZBB Technologies, Inc., a wholly-owned subsidiary, through a series of transactions in March 1996.The goodwill amount of $1.134 million, the difference between the price paid for ZBB Technologies, Inc. and the net assets of the acquisition, amortized through fiscal 2002, resulted in the net goodwill amount of $803,079 as of September 30, 2011 and June 30, 2011. The Company accounts for goodwill in accordance with FASB ASC topic 350-20, “Intangibles - Goodwill and Other - Goodwill” under which goodwill and other intangible assets deemed to have indefinite lives are not amortized but are subject to annual impairment tests. The implied fair value of goodwill is the amount determined by deducting the estimated fair value of all tangible and identifiable intangible net assets of the reporting unit to which goodwill has been allocated from the estimated fair value of the reporting unit. If the recorded value of goodwill exceeds its implied value, an impairment charge is recorded for the excess. NOTE 9 – BANK LOANS AND NOTES PAYABLE The Company's debt consisted of the following as of September 30, 2011 and June 30, 2011: September 30, 2011 June 30, 2011 Bank loans and notes payable-current $ $ Bank loans and notes payable-long term Total $ $ On January 21, 2011 the Company entered into a promissory note for $1,350,000 with TE Holdings Group, LLC in connection with the acquisition of the net assets of Tier Electronics LLC.The promissory note is in the principal amount of $1,350,000 and bears interest at eight percent.The principal balance of the note is payable in three equal installments of $450,000 on the first, second and third anniversaries of the promissory note.Accrued interest is payable monthly. If the federal capital gains tax rate exceeds 15% and or the State of Wisconsin capital gains tax rate exceeds 5.425% at any time prior to the payment in full of the unpaid principal balance and accrued interest on the promissory note, then the principal amount of the promissory note (retroactive to January 21, 2011) shall be increased by an amount equal to the product of (a) the aggregate amount of federal and state capital gain realized by the Seller or Seller’s sole member, as applicable, in connection with the acquisition, multiplied by (b) the difference between (i) the combined federal and State of Wisconsin capital gains tax rate as of the date of calculation, minus (ii) the combined federal and State of Wisconsin capital gains tax rate of 20.425% as of January 21, 2011.Any adjustment to the principal amount of the promissory note shall be effected by increasing the amount of the last payment due under the promissory note without affecting the next regularly scheduled payment(s) under the promissory note The outstanding principal balance was $1,350,000 at September 30, 2011 and June 30, 2011. On April 7, 2010 the Company entered into a loan agreement for $1,300,000 with the Wisconsin Department of Commerce.Payments of principal and interest under this loan are deferred until May 31, 2012.The interest rate is 2%.Payments of $22,800 per month are required starting June 1, 2012 with a final payment due on May 1, 2017.Borrowings were not received until July 2010.The loan is collateralized by the equipment purchased with the loan proceeds and substantially all assets of the Company not otherwise collateralized.The Company is required to maintain and increase a specified number of employees, and the interest rate is increased in certain cases for failure to meet this requirement.The outstanding principal balance was $1,300,000 at September 30, 2011 and June 30, 2011 respectively. On July 1, 2009 the Company entered into a loan agreement to finance new production equipment.The $156,000 bank note was collateralized by specific equipment, interest at 5.99%.The note with a balance of $107,155 as of June 30, 2010 was paid off during June 2011. On May 14, 2008 the Company entered into two loan agreements to refinance its building and land in Menomonee Falls, Wisconsin: The first loan requires a fixed monthly payment of principal and interest at a rate of .25% below the prime rate, subject to a floor of 5% as of June 30, 2011 and 2010 with any principal balance due at maturity on June 1, 2018 and collateralized by the building and land.The outstanding principal balance was $752,645 and $763,338 at September 30, 2011 and June 30, 2011, respectively. 16 The second loan is a secured promissory note guaranteed by the U.S. Small Business Administration, requiring monthly payments of principal and interest at a rate of 5.5% until May 1, 2028.The outstanding principal balance was $786,951and $794,074 at September 30, 2011 and June 30, 2011, respectively.The loan is collateralized by a mortgage on the building and land. On November 28, 2008 the Company entered into a loan agreement with a bank.The note is collateralized by specific equipment, requiring monthly payments of $21,000 of principal and interest; rate equal to the prime rate subject to a floor of 4.25%; maturity date of July 1, 2012. The outstanding principal balance was $451,045and $508,733 at September 30, 2011 and June 30, 2011, respectively. An equipment loan with a balance of $48,900 as of June 30, 2010 was paid in full in November 2010. Maximum aggregate annual principal payments for periods subsequent to September 30, 2011 are as follows: $ 2017 and thereafter $ The loan agreements with the bank require the Company to meet certain operating ratios.The Company was not in compliance with such covenants as of September 30, 2011, for which a waiver was obtained from the bank on June 27, 2011 which waived the covenants through June 29, 2012. NOTE 10 – EMPLOYEE/DIRECTOR EQUITY INCENTIVE PLANS During the three months ended September 30, 2011 and 2010, the Company’s results of operations include compensation expense for stock options granted and restricted shares vested under its equity incentive plans. The amount recognized in the financial statements related to stock-based compensation was $300,228 and $103,598, based on the amortized grant date fair value of options during the three months ended September 30, 2011 and 2010, respectively. At the annual meeting of shareholders held on November 10, 2010, the Company’s shareholders approved the Company’s 2010 Omnibus Long-Term Incentive Plan (the “Omnibus Plan”). The Omnibus Plan authorizes the board of directors or a committee thereof, to grant the following types of equity awards under the Omnibus Plan:Incentive Stock Options (“ISOs”), Non-qualified Stock Options (“NSOs”), Stock Appreciation Rights (“SARs”), Restricted Stock, Restricted Stock Units (“RSUs”), cash- or stock-based Performance awards (as defined in the Omnibus Plan) and other stock-based awards. Four million shares of common stock are reserved for issuance under the Omnibus Plan.In connection with the adoption of the Omnibus Plan the Company’s Board of Directors froze the Company’s other stock option plans and no further grants may be made under those plans. On November 10, 2010, (1) a total of 511,143 RSUs were granted to the Company’s directors in payment of directors fees through November 2011 pursuant to the Company’s Director Compensation Policy, (2) a total of 574,242 RSUs previously issued to the Company’s directors pursuant to this policy and which provided for cash settlement were converted to stock settled RSUs, and (3) 315,000 RSUs were granted in total to a consultant and to the Company’s President and CEO. During the three months ended September 30, 2011 options to purchase 543,000 shares were granted to employees exercisable at prices from $0.59 to $1.16 and exercisable at various dates through September 2019.As of September 30, 2011, an additional 1,650,615 shares are available to be issued under the Omnibus Plan. On January 21, 2011, the Compensation Committee of the Company’s Board of Directors awarded inducement options to purchase a total of 750,000 shares of the Company’s common stock at an exercise price of $1.15 to certain members of management of Tier Electronics LLC.The options vest as follows: (1) 420,000 will vest in three equal annual installments beginning on December 31, 2011 based on achievement of certain revenue targets, (2) 330,000 vest in three equal annual installments beginning on the one-year anniversary of the grant date. During March 2011, the expiration date of 75,000 options held by a former director of the Company was extended from March 31, 2011 to April 30, 2011, and the expiration date of 125,000 options was extended from March 31, 2011 to December 31, 2011.The Company recorded an expense of $45,676 in connection with these extensions. 17 During 2007 the Company established the 2007 Equity Incentive Plan (the “2007 Plan”) that authorized the Board of Directors or a committee thereof to grant options to purchase up to a maximum of 1,500,000 shares to employees and directors of the Company.No options were issued under the 2007 Plan during the 3 months ended September 30, 2011.During the year ended June 30, 2011, 74,500 options were granted to employees at exercise prices from $0.46 to $0.64 and expiration dates from August 2018 to October 2018 and 150,189 options were forfeited.As of September 30, 2011, there were no options available to be issued under the 2007 Plan. During 2005, the Company established an Employee Stock Option Scheme (the “2005 Plan”) that authorized the board of directors or a committee thereof to grant options to employees and directors of the Company. The maximum number of options available to be granted in aggregate at any time under the 2005 Plan was the number equivalent to 5% of the total number of issued shares of the Company including all shares in underlying options under the Company’s stock option and incentive plans. No options were issued under the 2005 Plan during the three months ended September 30, 2011 and 2010.At September 30, 2011, options to purchase 50,000 shares with an exercise price of $3.82 and an expiration date of June 20, 2012 were outstanding.As of September 30, 2011, there were no options available to be issued under the 2005 Plan. In 2002 the Company established the 2002 Stock Option Plan (the “SOP”) whereby a stock option committee was given the discretion to grant up to 579,107 options to purchase shares to key employees of the Company.No options were issued under the 2005 Plan during the three months ended September 30, 2011 and 2010.During the year ended June 30, 2011 there were 100,000 options forfeited.At September 30, 2011 there were 375,000 options outstanding with exercise prices from $0.49 to $3.59 and exercise dates up to June 2018.As of September 30, 2011, there were no options available to be issued under the SOP. The Compensation Committee of the Company’s Board of Directors awarded two inducement option grants covering a total of 500,000 shares to the Company’s new President and CEO in January 2010.The first grant is an option to purchase 400,000 shares of common stock with the following vesting terms: one third of the shares vested on January 7, 2011 and the balance vest in 24 monthly installments beginning on January 31, 2011 and ending on December 31, 2012.The second grant is an option to purchase 100,000 shares of common stock whichvested in two equal installments on June 30, 2010 and December 31, 2010, respectively, based on the satisfaction of certain performance targets for the six-month periods then ended.Both options have an exercise price of $1.33 per share which was equal to the closing price of the Company’s common stock on January 7, 2010 and are not exercisable as to any portion of the option after the fifth anniversary of the date on which that portion vests.The options are subject to other terms and conditions specified in the related option agreements. In aggregate for all plans, at September 30, 2011, the Company has a total of 3,865,303 options outstanding, 1,400,385 RSUs outstanding, and 1,650,615 shares available for future grant under the Omnibus Plan. Information with respect to stock option activity under the employee and director plans is as follows: Number of Options Weighted-Average Exercise Price Per Share Balance at July 1, 2010 $ Options granted Options forfeited ) Options exercised ) Balance at June 30, 2011 Options granted Balance at September 30, 2011 $ 18 The following table summarizes information relating to the stock options outstanding at September 30, 2011: Outstanding Exercisable Range of Exercise Prices Number of Options Average Remaining Contractual Life (in years) Weighted Average Exercise Price Number of Options Weighted Average Exercise Price $0.49 to $1.69 $3.59 to $3.82 Balance at September 30, 2011 During the three months ended September 30, 2011 options to purchase 543,000 shares were granted to employeesexercisable at prices from $0.59 to $1.16 per share based on various service and performance based vesting terms from July 2011 through September 2014 and exercisable at various dates through September 2019. During the three months ended September 30, 2010 options to purchase 60,000 shares were granted to employees exercisable at prices from $0.60 to $0.64 per share based on various service and performance based vesting terms from August 2010 through August 2013 and exercisable at various dates through August 2018. The fair value of each option granted is estimated on the date of grant using the Black-Scholes option-pricing method. The Company uses historical data to estimate the expected price volatility, the expected option life and the expected forfeiture rate. The Company has not made any dividend payments nor does it have plans to pay dividends in the foreseeable future. The following assumptions were used to estimate the fair value of options granted during the three months ended September 30, 2011 using the Black-Scholes option-pricing model: Expected life of option (years) .001 - 2.5 Risk-free interest rate .24 - .55 .24 - 1.34% Assumed volatility 106 - 107% 53 - 153% Expected dividend rate 0 0 Expected forfeiture rate 6.3 - 6.8% 0 - 7.760% Time-vested and performance-based stock awards, including stock options, restricted stock and restricted stock units, are accounted for at fair value at date of grant.Compensation expense is recognized over the requisite service and performance periods. A summary of the status of unvested employee stock options as of September 30, 2011 and June 30, 2011 and changes during the year ended, is presented below: Numberof Options Weighted-Average GrantDate FairValuePer Share Balance at July 1, 2010 $ Granted Vested ) Forfeited ) Balance at June 30, 2011 Granted Vested ) Balance at September 30, 2011 $ Total fair value of options granted in the three months ended September 30, 2011 and 2010 was $292,759 and $22,305, respectively.At September 30, 2011 there was $673,816 in unrecognized compensation cost related to unvested stock options, which is expected to be recognized over the next 3 years. 19 During the fourth quarter of fiscal 2010 the Company agreed to compensate its directors with restricted stock units (“RSUs”) rather than cash.As a result included in accrued compensation and benefits at June 30, 2010 was $182,500 related to these awards. The RSUs were classified as liability awards because the RSUs were expected to be paid in cash upon vesting. These RSUs were converted to 574,242 stock settled RSUs in November 2010 and $182,500 was transferred from accrued compensation and benefits to additional paid-in capital.The cash settled RSUs that were converted to stock settled RSUs were 100% vested upon conversion.There were also $89,450 in directors’ fees expense and $7,000 in consulting fees expense settled with RSUs for the three months ended September 30, 2011.As of September 30, 2011 there were 275,000 unvested RSUs outstanding which will vest through May 6, 2014.At September 30, 2011 there was $278,500 in unrecognized compensation cost related to unvested RSUs, which is expected to be recognized through May 6, 2014.Vested RSUs are payable six months after the holder’s separation from service with the Company. The table below summarizes the status of restricted stock unit balances: Number of Restricted Stock Units Weighted-Average Valuation Price Per Unit Conversion of cash settled RSUs $ RSUs granted RSUs forfeited - - Balance at June 30, 2011 RSUs granted - - RSUs forfeited - - Balance at September 30, 2011 $ NOTE 11 - NON RELATED PARTY WARRANTS At September 30, 2011 there were outstanding warrants to purchase 40,000 common shares issued by the Company to an equipment supplier in November 2010 exercisable at $0.56 per share and which expire in January 2014.The fair value of the warrants was $11,834 and is included in the cost of the equipment. At September 30, 2011 there were outstanding warrants to purchase 1,121,875 common shares acquired by certain purchasers of Company shares in March 2010 exercisable at $1.04 per share and which expire in September 2015. At September 30, 2011 there were outstanding warrants to purchase 358,333 common shares acquired by certain purchasers of Company shares in August 2009 exercisable at $1.33 per share and which expire in August 2015. At September 30, 2011 there were outstanding warrants to purchase 50,000 shares acquired by Empire Financial Group, Ltd. as part of the underwriting compensation in connection with our United States public offering which are exercisable at $7.20 per share and which expire in September 2012. At September 30, 2011 there are warrants to purchase 195,800 shares issued and outstanding to Strategic Growth International in connection with capital raising activities in 2006 and 2007, with expiration dates between September 2011 and September 2012 and with exercise prices of between $3.75 and $7.20. Warrants to purchase 120,023 common shares acquired by Empire Financial Group, Ltd. in 2006 exercisable at $3.23 per share expired during September 2011. 20 The table below summarizes non-related party warrant balances: Number of Warrants Weighted-Average Exercise Price Per Share Balance at July 1, 2010 $ Warrants granted Warrants expired - - Warrants exercised ) ) Balance at June 30, 2011 Warrants granted (See Note 12) Warrants expired ) Warrants exercised (See Note 12) ) ) Balance at September 30, 2011 $ NOTE 12 – SHAREHOLDERS’ EQUITY On August 30, 2010, the Company entered into an amended and restated securities purchase agreement (“Socius Agreement”) with Socius CG II, Ltd. (“Socius”). Pursuant to the Socius Agreement the Company has the right over a term of two years, subject to certain conditions, to require Socius to purchase up to $10 million of redeemable subordinated debentures and/or shares of redeemable Series A preferred stock in one or more tranches.The debentures bear interest at an annual rate of 10% and the shares of Series A preferred stock accumulate dividends at the same rate.Both the debentures and the shares of Series A preferred stock are redeemable at the Company’s election at any time after the one year anniversary of issuance.Neither the debentures nor the Series A preferred shares are convertible into common stock. On November 10, 2010, the Company’s Board of Directors approved a certificate of designation of preferences, rights and limitations to authorize shares of Series A preferred stock in accordance with the terms of the Socius Agreement.Upon the authorization of Series A preferred stock and in accordance with the terms of the Socius Agreement, the $517,168 of outstanding debentures issued by the Company to Socius CG II, Ltd. on September 2, 2010, and $7,510 of accrued interest were exchanged into 52.468 shares of Series A preferred stock.In addition, in accordance with the Socius Agreement, any future tranches under the Socius Agreement will involve shares of Series A preferred stock instead of debentures. Under the Socius Agreement, in connection with each tranche Socius is obligated to purchase that number of shares of our common stock equal in value to 135% of the amount of the tranche at a per share price equal to the closing bid price of the common stock on the trading day preceding our delivery of the tranche notice.Socius may pay for the shares it purchases at its option, in cash or a collateralized promissory note.Any such promissory note will bear interest at 2.0% per year and is collateralized by securities owned by Socius with a fair market value equal to the principal amount of the promissory note. The entire principal balance and interest on the promissory note is due and payable on the later of the fourth anniversary of the date of the promissory note or when we have redeemed all the Series A preferred stock issued by us to Socius under the Socius Agreement, and may be applied by us toward the redemption of the shares of Series A preferred stock held by Socius. Our ability to submit a tranche notice is subject to certain conditions including that: (1) a registration statement covering our sale of shares of common stock to Socius in connection with the tranche is effective and (2) the issuance of such shares would not result in Socius and its affiliates beneficially owning more than 9.99% of our common stock. Under the terms of the Socius Agreement, the Company was obligated to pay Socius a commitment fee in the form of shares of common stock or cash, at the option of the Company, in the amount of $500,000 if it is paid in cash and $588,235 if it is paid in shares of common stock. Payment of the commitment fee occurred 50% at the closing of the first tranche and 50% at the closing of the second tranche. On September 2, 2010 the Company delivered the first tranche notice under the Socius Agreement pursuant to which on September 20, 2010 Socius purchased $517,168 of debentures.In connection with this tranche, (1) Socius purchased 1,163,629 shares of common stock for a total purchase price of $698,177 and at a per share purchase price of $0.60 and (2) the Company issued to Socius 490,196 shares of common stock in payment of the commitment fee payable in connection with the tranche. As consideration for the common stock it purchased, Socius issued a collateralized promissory note maturing, the later of September 2, 2014 or when the Series A preferred shares are redeemed by the Company.Management expects to redeem the Series A preferred stock on September 20, 2014.The promissory note was recorded at a discount of $183,922 determined by discounting the promissory note at a rate of 10%.The promissory note is included in the stockholders equity section of the Company’s condensed consolidated balance sheets because the promissory note was received in exchange for the issuance of common stock. 21 On November 12, 2010 the Company delivered the second tranche notice under the Socius Agreement pursuant to which on November 29, 2010 Socius purchased $490,000 of Series A preferred stock.In connection with this tranche, (1) Socius purchased 906,165 shares of common stock for a total purchase price of $661,500 and at a per share purchase price of $0.73 and (2) the Company issued to Socius 402,901 shares of common stock in payment of the commitment fee payable in connection with the tranche. As consideration for the common stock it purchased, Socius issued a collateralized promissory note maturing, the later of November 15, 2014 or when the Series A preferred shares are redeemed by the Company.Management expects to redeem the Preferred Shares on November 29, 2014.The promissory note was recorded at a discount of $173,872 determined by discounting the promissory note at a rate of 10%.The promissory note is included in the stockholders equity section of the Company’s condensed consolidated balance sheets because the promissory note was received in exchange for the issuance of common stock. On January 12, 2011 the Company delivered the third tranche notice under the Socius Agreement pursuant to which on January 27, 2011 Socius purchased from the Company $2,020,000 of Series A preferred stock.In connection with the tranche, (1) Socius purchased 1,934,042 shares of common stock for a total purchase price of $2,727,000 and at a per share purchase price of $1.41. As consideration for the Common Stock Socius purchased, Socius issued a collateralized promissory note maturing, the later of January 14, 2015 or when the Series A preferred shares are redeemed by the Company.Management expects to redeem the Preferred Shares on January 27, 2015. The promissory note was recorded at a discount of $716,777 determined by discounting the promissory note at a rate of 10%.The promissory note is included in the stockholders equity section of the Company’s condensed consolidated balance sheets because the promissory note was received in exchange for the issuance of common stock. On March 16, 2011 the Company delivered the fourth tranche notice under the Socius Agreement pursuant to which on March 31, 2011 Socius purchased from the Company $520,000 of Series A preferred stock.In connection with the tranche, (1) Socius purchased 557,142 shares of common stock for a total purchase price of $702,000 and at a per share purchase price of $1.26. As consideration for the Common Stock Socius purchased, Socius issued a collateralized promissory note maturing, the later of March 16, 2015 or when the Series A preferred shares are redeemed by the Company.Management expects to redeem the Preferred Shares on March 31, 2015. The promissory note was recorded at a discount of $184,461determined by discounting the promissory note at a rate of 10%.The promissory note is included in the stockholders equity section of the Company’s condensed consolidated balance sheets because the promissory note was received in exchange for the issuance of common stock. On September 8, 2011 the Company delivered the fifth and sixth tranche notices under the Socius Agreement pursuant to which on September30, 2011 Socius purchased from the Company $1,447,240 of Series A preferred stock.In connection with the tranches, Socius purchased 2,621,359 shares of common stock for a total purchase price of $1,953,775 and at an average per share purchase price of $0.75. As consideration for the Common Stock Socius purchased, Socius issued a collateralized promissory notes maturing, the later of September 8, 2015 or when the Series A preferred shares are redeemed by the Company.Management expects to redeem the Preferred Shares on September 30, 2015. The promissory notes were recorded at a discount of $512,815 determined by discounting the promissory notes at a rate of 10%.The promissory notes are included in the stockholders equity section of the Company’s condensed consolidated balance sheets because the promissory notes were received in exchange for the issuance of common stock. The Company’s accounting for the 2% notes receivable – common stock is to accrue interest on the discounted notes receivable at 10% as a credit to additional paid in capital.The Company’s accounting for the Series A preferred stock is to accrete dividends at 10% as a charge to additional paid in capital. In the event of liquidation, dissolution or winding up (whether voluntary or involuntary) of the Company, the holders of shares of Series A preferred stock shall be entitled to be paid the full amount payable on such shares upon the liquidation, dissolution or winding up of the corporation fixed by the Board of Directors with respect to such shares, if any, before any amount shall be paid to the holders of the Common Stock.The liquidation preference of the outstanding Series A preferred stock was $5,251,390 and $3,715,470 as of September 30, 2011 and June 30, 2011, respectively.Redemption or liquidation may be paid by application of the Socius notes receivable. On June 14 and 15, 2011 we entered into Stock Purchase Agreements with certain investors providing for the issuance of a total of 3,049,463 shares of the Company’s common stock for an aggregate purchase price of $2,527,000 at a weighted average price per share of $0.83.The closing took place on June 17, 2011.The net proceeds to the Company, after deducting $153,000 of offering costs, were $2,374,000. On December 29, 2010 and January 3, 2011 the Company entered into Stock Purchase Agreements with certain investors providing for the issuance of a total of 2,103,532 shares of the Company’s common stock for an aggregate purchase price of $2,000,000 at a weighted average price per share of $0.95.The closing took place on January 12, 2011.The net proceeds to the Company, after deducting $57,000 of offering costs, were $1,943,000. 22 On October 12, 2010, the Company entered into Stock Purchase Agreements with certain investors providing for the sale of a total of 3,329,467 shares of the Company’s common stock for an aggregate purchase price of $1,435,000 at a price per share of $0.431.The closing took place on October 15, 2010.The net proceeds to the Company after deducting $60,000 of offering costs, were $1,375,000. NOTE 13 – COMMITMENTS Leasing Activities The Company leases its Australian research and development facility from a non-related Australian company under the terms of a lease that expired October 31, 2011.The rental rate was $75,596 per annum (A$72,431) and is subject to an annual CPI adjustment. Rent expense was $20,193 and $20,592 for the three months ended September 30, 2011 and September 30, 2010, respectively.The Company renewed the lease on its Australian research and development facility through October 31, 2016 at rental rate of $95,855 per annum (A$95,000) subject to an annual CPI adjustment.The Company also leases a building from an officer of its subsidiary, Tier Electronics LLC, who is also a shareholder and director, under a lease agreement expiring December 31, 2014.The first year rental is $84,000 per annum and is subject to an annual CPI adjustment.The rent expense for the three months ended September 30, 2011 was $21,000.The Company is required to pay real estate taxes and other occupancy costs related to the facility.The future payments required under the terms of the leases for fiscal periods subsequent to September 30, 2011are as follows: $ $ Employment Contracts The Company has entered into employment contracts with executives and management personnel. The contracts provide for salaries, bonuses and stock option grants, along with other employee benefits. The employment contracts generally have no set term and can be terminated by either party. There is a provision for payments of nine months to eighteen months of annual salary as severance if we terminate a contract without cause, along with the acceleration of certain unvested stock option grants. NOTE 14 - RETIREMENT PLANS All Australian based employees are entitled to varying degrees of benefits on retirement, disability, or death.The Company contributes to an accumulation fund on behalf of the employees under an award which is legally enforceable.For U.S. employees, the Company has a 401(k) plan.All active participants are 100% vested immediately.Expenses under these plans were $15,460 and $9,855 for the three months ended September 30, 2011 and September 30, 2010 respectively. NOTE 15— INCOME TAXES The provision (benefit) for income taxes consists of the following: Three months ended September 30, Current $ ) $
